This was a suit by Mrs. Lena Parsons on a policy of life insurance issued to George Frank Parsons in which Mrs. Parsons was the beneficiary. In the trial court a judgment was rendered in favor of the plaintiff, afterwards affirmed in the Court of Civil Appeals. The principal issue upon the trial was whether or not George Frank Parsons was in fact dead. It appears that since the affirmance of the judgment in the Court of Civil Appeals he has been discovered to be alive, revealing that no judgment on the policy ought to have been rendered. Under this condition both the plaintiff and defendant have filed motions in court, asking that the petition for writ of error be granted and the judgments of the District Court and Court of Civil Appeals be reversed and the cause remanded to the District Court with instructions that it be dismissed at the plaintiff's cost.
We think this is the proper disposition to be made of the case. The petition for writ of error is accordingly granted; the judgments of the Court of Civil Appeals and District Court are reversed, and the cause *Page 15 
remanded to the District Court to be there dismissed at the plaintiff's cost.        Reversed and remanded with directions.